Cobb, J.
1. That one obtained credit by representing in general terms that he had policies of life-insurance payable to his estate, which he expected to keep up and the proceeds of which would after his death enure to the benefit of his creditors, did not in equity entitle the person who extended credit merely on the faith of such representation to compel the debtor’s widow, to whom one of such policies had been assigned while he was in life, to satisfy such creditor’s claim out of its proceeds, if at the time of the assignment of the policy to the wife it had no cash surrender or market value. And the more especially is this true when the premiums accruing upon the policy after the assignment to her were paid, not by the husband, but with her own funds or funds advanced by others for her benefit.
2. In view of the evidence disclosed by the record and of the rule above announced, there was no error in refusing the injunction.

Judgment affirmed.


All the Justices concurring.